Jones, Chief Judge,
delivered the opinion of the court:
This is a controversy over fans.
The plaintiff claims that he made two express shipments of six fans each, one of six fans to San Pedro, California, and the second express shipment the same day, September 21, 1944, to Corona, California, both shipments being made from Chicago.
The defendant pleads that only one shipment was made.
Both parties agree that only one shipment was paid for. *221The single question is whether a second shipment was made.
The evidence is rather meager, but we are convinced that plaintiff made a shipment of six King Man Cooler on Hi-Stand electric fans to San Pedro, California, on order of defendant, for which he has not been paid.
There were two shipments. One of these was assigned to the United States Naval Hospital, Corona, California, and is described on Kailway Express delivery sheet No. 4818. Plaintiff admits he was paid for this order. The other shipment was consigned to the Naval Supply Depot, San Pedro, California, and is represented by Kailway Express delivery sheet No. 4817. This shipment has not been paid for, and defendant questions its delivery.
We gave the defendant ample time to search its records, on its requests for an opportunity to investigate. The six documents which defendant filed pertain to the shipment to the Naval Hospital, Corona, California. Since this item has been paid for it is not involved here. None of these documents pertain to the second Railway Express delivery sheet.
There is in the record correspondence from the officials which tends to support the claim that there were two shipments. One of these letters is dated December 27,1945, another four years later which reads as follows:
Search has been made by the Naval Supply Depot at San Diego, California, and the Railway Express Agency at Los Angeles, California, and there are indications that a shipment of seven (7) cartons of electric fans, 1,004 pounds, were delivered to the Naval Supply Depot, San Pedro, California, 11/9/44. As yet the Naval Supply Depot at San Pedro has not been able to identify this shipment.
It will be noted that this letter indicates that there was a shipment to the Naval Supply Depot at San Pedro.
It is not reasonable to conclude that two Railway Express delivery sheets, with different numbers, showing two different consignees at two different locations, represented merely one shipment, especially when two different receipts were signed by different people at different hours on the same day. The two delivery points are approximately sixty miles apart.
*222Plaintiff’s motion for summary judgment is granted and defendant’s motion is denied.
The plaintiff is entitled to recover the sum of eight hundred twenty-two dollars and ninety-one cents ($822.91).
Howell, Judge; MaddeN, Judge; Whitaker, Judge; and LittletoN, Judge, concur.